DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 5/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-4, 6-10, and 12 are pending.
Claims 5 and 11 are cancelled.
Claims 1, 4, 7, 10, and 12 are currently amended.

Claim Interpretation
To clarify the record, the Examiner notes that a significant number of claims define structural features of the apparatus in relation to specific edges, surfaces, and positions on the substrate that is processed by the apparatus. The claims themselves are directed to a substrate processing apparatus, not to the substrate, and thus the Examiner interprets all mentions of the word “substrate” in the claims to be a reference 
In accordance, limitations that define a structural feature of the apparatus in relation to the substrate do not add any further structural limitations to the claim.
The Applicant is encouraged to describe structural features of the apparatus in relation to other structural features of the apparatus, and not to the substrate (or any such material worked upon by the apparatus).

Claim Objections
Claim 6 is objected to because of the following informalities: the limitation in lines 3-6 should read “a gas ejection nozzle adapted to eject gas to,…, and held by the spin chuck” to correct minor grammatical errors.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 continues to be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 3, the limitation “the opening part is formed from a position on an upstream side….to a position on a downstream side in the rotational direction of the substrate” is regarded as indefinite claim language, because it is unclear how to interpret the word “than” in the context of the other limitations of the claim. 
Particularly, the word “than” is used in comparisons between two elements. While it seems likely Applicant is referencing “a position on an upstream side” and “a position on an extension of a straight line”, it is not immediately clear that interpretation is correct. Further, it cannot be determined how those two elements are being compared (i.e., farther upstream in a rotational direction, farther outward in a radial direction, etc). In the interest of compact and expedited prosecution, the Examiner interprets the claim as simply reading “wherein the opening part is formed in a position adjacent to the spin chuck.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashijima (US Pub. 2014/0116480)
Regarding claim 1, Higashijima teaches a substrate processing apparatus (Par. [0025] and Fig. 1, liquid processing apparatus #1) comprising: 
a spin chuck ([0027] and Fig. 1, wafer adsorption surface #31) adapted to hold a substrate (Fig. 1, wafer W), the substrate having a substantially circular outer shape (see Figs. 1-2) and an associated substrate circumferential edge (Fig. 1, outer circumferential edge of wafer W), with a principal surface of the substrate set substantially horizontally (see Fig. 1, top surfaces set horizontally), and the spin chuck being adapted to rotate the substrate ([0027]-[0028] and Fig. 1, via rotation shaft #44 ultimately connected to rotation driving mechanism #46) with a center of the substrate as a rotation center (see Fig. 1);
a processing liquid ejection nozzle ([0040] and Fig. 2, chemical liquid nozzle #71) adapted to eject a processing liquid ([0040]: ejects a chemical liquid); and 
a cup ([0034] and Fig. 1, cup #2) adapted to be disposed adjacent an external circumferential part of the substrate rotated and held by the spin chuck (Fig. 1, cup #2 adjacent the outer circumferential edge of wafer W) and collect the processing liquid scattered from the substrate ([0034]: outer peripheral wall #26 of cup #2 receives fluid scattered outwardly from the wafer), the substrate processing apparatus further comprising: 
above the principal surface of the substrate, an anti-splash member ([0035] and annotated Fig. 3 below, folded portion #262) for preventing the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck ([0065]: mist of chemical liquid suppressed from being directed to wafer W),

    PNG
    media_image1.png
    218
    360
    media_image1.png
    Greyscale

wherein the anti-splash member comprises a cylindrical wall part (Figs. 1 and 3, portion #262 shown as a cylindrical member, also rigidly attached to cover member #5, which forms an additional cylindrical member), 
an opening part (see annotated Fig. 3 below) is formed in an area of the cylindrical wall part (as below, in an adjacent volume to #262), said area facing the processing liquid ejection nozzle (see annotated Fig. 2 below, opening part volume adjacent to and “facing” the ejection nozzle in the region identified, where Merriam-Webster dictionary defines “facing” as “located directly across from something”),

    PNG
    media_image2.png
    171
    291
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    86
    233
    media_image3.png
    Greyscale


the opening part has a downstream end edge (see annotated Figs. 2-3 below, the end edge as identified is an edge of the opening part, as above; where “downstream” simply 

    PNG
    media_image4.png
    164
    397
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    429
    588
    media_image5.png
    Greyscale

the downstream end edge of the opening part is so located that a straight line extending (see annotated Fig. 4A below, dashed line) from a liquid ejection point of the liquid ejection nozzle (see below) to the downstream end edge of the opening part (see below), intersects the circumferential edge (Merriam-Webster dictionary defines “edge’ as “the narrow part adjacent to a border”, and is not necessarily constrained to the sharp corner of the wafer, see as below) of the substrate at a location (see below, point A) that is radially closer to the rotation center (as below, point A closer to rotation center in a radial direction than point B) than the downstream end edge of the opening part (as below, point B).

    PNG
    media_image6.png
    493
    595
    media_image6.png
    Greyscale

To clarify the record, the limitations “the substrate having a substantially circular outer shape and an associated substrate circumferential edge, with a principal surface of the substrate set substantially horizontally”, “with a center of the substrate as a rotation center”, “adjacent an external circumferential part of the substrate rotated and held by the spin chuck”, “above the principal surface of the substrate”, “that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the substrate and for preventing the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck”, “is located on a downstream side in a rotational direction of the substrate and is arranged…at a position separated and father along the downstream side in the rotational direction of the substrate”, “the downstream end edge of the opening part is so located that a straight line extending from a liquid ejection point of the liquid ejection nozzle to the downstream end edge of the opening part, intersects the circumferential edge of the substrate at a location that is radially closer to the rotation center than the downstream end edge of the opening part” are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or 

	To make the Examiner’s position clear, the main thrust of the rejection is that limitations regarding structural features described in the context of positions of a substrate are merely statements relating to a material or article worked upon by the apparatus, and do not impart additional structural limitations on the claim (see as comprehensively listed above).
Nevertheless, in an attempt to provide the Applicant with compact prosecution, the Examiner has attempted to apply the prior art as closely as possible to the limitations of the claims relating to a material or article worked upon by the apparatus. These statements in the body of the rejection are to be seen as complementary and additional to the main thrust of the rejection.

Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

To clarify the record, the claim limitations “adapted to hold a substrate”, “adapted to rotate the substrate”, “adapted to eject a processing liquid”, “collect the processing liquid scattered from the substrate”, “preventing the processing liquid having collided with the cup from reaching the surface of the substrate”, “a position where the 
The apparatus as Higashijima teaches all of the structural limitations of the claims, and is capable of performing the intended uses (identified above) as described in the body of the rejection.

Regarding claim 2, Higashijima teaches wherein the cylindrical wall part extends downward from an end edge of the cup on a substrate side (see annotated Fig. 3 below, anti-splash member with cylindrical wall part #262 extends vertically downward from edge of cup #2 and its wall #26, near substrate W).

    PNG
    media_image1.png
    218
    360
    media_image1.png
    Greyscale


Regarding claim 3, the structural position of “the opening part” has only been described in the context of positions of a substrate undergoing processing in the apparatus itself. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

Regarding claim 4, the structural position of “the opening part” has only been described in the context of positions of a substrate undergoing processing in the apparatus itself. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

Regarding claim 6, Higashijima teaches a gas ejection nozzle ([0040] and Fig. 2, gas nozzle #73) adapted to eject gas ([0040]: eject a gas, such as N2, for drying) to 
To clarify the record, the limitation “adapted to eject gas to, at a position on an upper stream side in the rotational direction of the substrate than the position where the processing liquid ejection nozzle supplies the processing liquid to the substrate, eject gas to the circumferential edge part of the substrate rotated held by the spin chuck” is a statement relating to a material or article worked upon by a structure and is an intended use of the apparatus. 
A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” (see MPEP 2115) and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)). 

Regarding claim 7, the structural position of “an end edge of the opening part” has only been described in the context of positions of a substrate undergoing processing in the apparatus itself. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of 

Regarding claim 8, Higashijima teaches wherein said processing liquid ejection nozzle constitutes one of a plurality of processing liquid ejection nozzles ([0040] and Fig. 2, chemical liquid nozzle #71 and rinse nozzle #72 are attached as a single unit- common nozzle holder #74) that are disposed at a fore end of an arm ([0040] and Fig. 2, disposed at the end of rod #751).

The limitation “swingable between a processing liquid supply position above the circumferential edge part of the substrate rotated and held by the spin chuck, and a withdrawn position separate from above the substrate rotated and held by the spin chuck, and the plurality of processing liquid ejection nozzles are selectively usable” is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. 
The apparatus as taught by Higashijima would be capable of “swinging” between several radial positions ([0040], by virtue of motor #75 as attached to rod #751, which would allow the liquid ejection nozzles #71 and #72 to move radially; as defined by Merriam-Webster dictionary, “swing” means “to convey by suspension” or “to cause to face or move in another direction”). Furthermore, the nozzles would be capable of being selectively usable since the nozzles are separate, distinct, and used for different types of processing ([0040]: HF for etching and DI water for rinsing).

Regarding claim 9, Higashijima teaches wherein the cup comprises a collision surface ([0059] and Fig. 3, fluid receiving surface #261 of cup #2), and the collision surface is configured to be a tilted surface (see Fig. 3, tilted downward).
The structural position of the collision surface has only been described in the context of positions of the substrate. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

Regarding claim 10, Higashijima teaches wherein a lower end of the cylindrical wall part comprises a tilted surface ([0037] and Fig. 3, lower side portion #512 of cover member #5 is inclined, which is rigidly attached to #262 so as to form a contiguous wall).
The structural position of the lower end part of the wall part has only been described in the context of positions of the substrate. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate are merely intended uses of the apparatus. See MPEP 2114(II). 

Regarding claim 12, Higashijima teaches a substrate processing apparatus ([0025] and Fig. 1, liquid processing apparatus #1) comprising: 
a spin chuck ([0027] and Fig. 1, wafer adsorption surface #31) adapted to hold a substrate (Fig. 1, wafer W), the substrate having a substantially circular outer shape (see Figs. 1-2), with a principal surface of the substrate set substantially horizontally (see Fig. 1, top surfaces set horizontally), and the spin chuck being adapted to rotate the substrate ([0027]-[0028] and Fig. 1, via rotation shaft #44 ultimately connected to rotation driving mechanism #46) with a center of the substrate as a rotation center (see Fig. 1);
a processing liquid ejection nozzle ([0040] and Fig. 2, chemical liquid nozzle #71) adapted to eject a processing liquid ([0040]: ejects a chemical liquid) to a circumferential edge part of the substrate rotated and held by the spin chuck (Fig. 2); and 
a cup ([0034] and Fig. 1, cup #2) adapted to be disposed adjacent an external circumferential part of the substrate rotated and held by the spin chuck (Fig. 1, cup #2 adjacent the outer circumferential edge of wafer W) and collect the processing liquid scattered from the substrate ([0034]: outer peripheral wall #26 of cup #2 receives fluid scattered outwardly from the wafer), the substrate processing apparatus further comprising 
above the principal surface of the substrate, an anti-splash member ([0035] and annotated Fig. 3 below, folded portion #262) for preventing the processing liquid having 

    PNG
    media_image1.png
    218
    360
    media_image1.png
    Greyscale
 
wherein the anti-splash member comprises a cylindrical wall part (Figs. 1 and 3, portion #262 shown as a cylindrical member, also rigidly attached to cover member #5, which forms an additional cylindrical member), 
an opening part (see annotated Fig. 3 below) is formed in an area of the cylindrical wall part, said area facing the processing liquid ejection nozzle (see annotated Fig. 2 below, opening part volume adjacent to and “facing” the ejection nozzle in the region identified, where Merriam-Webster dictionary defines “facing” as “located directly across from something”), and the opening part has curved shape ([0034]: a curved surface may be provided instead of the horizontal surface #263, as seen in Fig. 3, which would then define a curved opening part).

    PNG
    media_image2.png
    171
    291
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    86
    233
    media_image3.png
    Greyscale

and such that an upper end of the opening part is higher in position on the upstream side in a rotational direction of the substrate and lower in position on a downstream side of the rotational direction (as shown above, the upper end of the opening part has both a high side and a low side, thus the high side of the upper end on the upstream side would be higher than a low side of the upper end on the downstream side).

To clarify the record, the claim limitations “adapted to hold a substrate”, “adapted to rotate the substrate with a center of the substrate as a rotation center”, “adapted to eject a processing liquid to a circumferential edge part of the substrate rotated and held by the spin chuck”, “adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck and collect the processing liquid scattered from the substrate”, “that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the substrate”, and “such that the upper end of the opening part is higher in position on the upstream side in the rotational direction of the substrate and lower in position on the downstream side of the rotational direction” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed 

Further, the claim limitations “the substrate having a substantially circular outer shape and an associated substrate circumferential edge, with a principal surface of the substrate set substantially horizontally and adapted to rotate the substrate with a center of the substrate as a rotation center”, “to a circumferential edge part of the substrate rotated and held by the spin chuck”, “adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck and collect the processing liquid scatted from the substrate”, “above the surface of the substrate rotated and held by the spin chuck”, “that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the substrate”, “from reaching the surface of the substrate rotated and held by the spin chuck”, and “the upstream side in the rotational direction of the substrate and lower in position on the downstream side of the rotational direction” are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

To make the Examiner’s position clear, the main thrust of the rejection is that limitations regarding structural features described in the context of positions of a substrate are merely statements relating to a material or article worked upon by the 
Nevertheless, in an attempt to provide the Applicant with compact prosecution, the Examiner has attempted to apply the prior art as closely as possible to the limitations of the claims relating to a material or article worked upon by the apparatus. These statements in the body of the rejection are to be seen as complementary and additional to the main thrust of the rejection.

Response to Arguments
After reconsideration, the Examiner agrees the Drawings (particularly, Fig. 7) do appear to be distinctly labeled as described. As such, the objection to the Drawings is withdrawn.

Applicant is thanked for their amended Abstract correcting various informalities as raised in the previous Office Action. As such, the objection to the Specification is withdrawn.

Applicant is thanked for their amendments to claims 1 and 12 to correct minor informalities as raised in the previous Office Action. As such, the objections to claims 1 and 12 are withdrawn. Claim 11 has been cancelled, rendering the previous objection moot.

Applicant is thanked for their amendments to claims 1, 4, 7, and 12 to alleviate issues of indefiniteness raised in the previous Office Action. As such, the rejections of 

Applicant has cancelled claim 11, rendering moot the previous rejections of the claim under 35 U.S.C. 112(a) and 112(b).

Applicant argues (Remarks, pgs. 10-13) that the Higashijima reference fails to explicitly describe an “opening” as required of at least claims 1 and 12. Respectfully, the Examiner disagrees.
Specifically, Applicant points to the limitations of claim 1 reading “wherein the anti-splash member comprises a cylindrical wall part, an opening part is formed in an area of the cylindrical wall part”. The anti-splash member and cylindrical wall part have been set forth in the body of the rejection above, and the annotated Higashijima figures showing said features have been reproduced below, for convenience. 
Notably, Applicant states that “claim 1 further recites that the cylindrical wall part is formed with an ‘opening part’” (pg. 11) in contrast to the actual claim limitation, which reads “an opening part is formed in an area of the cylindrical wall part”. Further, Applicant states “In plain English, the ‘opening’ part is just an opening, where the cylindrical wall does not exist” (pg. 11). For clarity, the Examiner interprets an “opening” consistent with the definition as provided by Merriam-Webster dictionary: “something that is open: such as a breach, aperture, an open width: span” and/or the Cambridge English dictionary: “a hole or space that something or someone can pass through”.
Higashijima figures showing the opening part have been reproduced below, for convenience. Certainly, the figures of Higashijima appear to show an “opening”, or an open volume, in an area of the cylindrical wall part (#262 and attached walls of #5), where “in an area of” is interpreted by the Examiner to mean “in the general vicinity of”. The claim does not require the opening part to be formed integrally within the cylindrical wall part (even though the opening in Higashijima, as set forth by the Examiner, appears remarkably similar to the open as shown in Fig. 8 of the instant Applicant, again reproduced below for convenience).
Higashijima

    PNG
    media_image2.png
    171
    291
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    86
    233
    media_image3.png
    Greyscale


Instant Application

    PNG
    media_image7.png
    371
    536
    media_image7.png
    Greyscale


Applicant further asserts that Higashijima fails to teach any of the further limitations of claim 1 regarding the opening part, but each limitation has been specifically addressed in the body of the rejection above. 
As repeated in the “Claim Interpretations” section above, the Examiner notes that a significant number of claims define structural features of the apparatus in relation to specific edges, surfaces, and positions on the substrate that is processed by the apparatus. The claims themselves are directed to a substrate processing apparatus, not to the substrate, and thus the Examiner interprets all mentions of the word “substrate” in the claims to be a reference to a material or article worked upon by the apparatus. The courts have held that a claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. In accordance, limitations that define a structural feature of the apparatus in relation to the substrate do not add any further structural limitations to the claim. As such, these arguments are not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        

/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718